Citation Nr: 0429770	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic tendinitis, left shoulder (non-dominant), 
rotator cuff and bicipital (left shoulder disability).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The RO, in relevant part, granted service connection 
for chronic strain of the lumbosacral spine (low back 
disability) and left shoulder disability and assigned initial 
noncompensable ratings for these conditions, effective June 
13, 1997.  In that same rating action, the RO denied 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran perfected a timely appeal of these 
determinations to the Board.

When this matter was initially before the Board in April 
2000, the Board granted entitlement to an initial 10 percent 
evaluation for the veteran's service-connected low back 
disability and dismissed as moot her claim seeking a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324.  In a May 
2000 rating action, the RO assigned an effective date of June 
13, 1997, for this award.  As such, these issues are no 
longer before the Board.

In April 2000, the Board remanded the veteran's claim seeking 
an initial compensable evaluation for her service-connected 
left shoulder disability.  Thereafter, in a March 2003 rating 
decision, the RO granted entitlement to an initial 10 percent 
rating for this condition, effective June 13, 1997.  

This matter was again before the Board in June 2003 when the 
Board remanded for further evidentiary development.  In June 
2004, the Board again remanded the issue for further 
development.

In light of the foregoing, because the increase in the 
initial evaluation of the veteran's left shoulder disability 
does not represent the maximum rating available for the 
disability, and since the veteran is challenging the 
propriety of the initial 10 percent evaluation for this 
condition, her claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


FINDING OF FACT

The veteran's left shoulder disability has not been shown to 
involve dislocation, nonunion or malunion of the clavicle or 
scapula, and is manifested by impairment that results in 
chronic and recurrent pain on motion, functional loss, and 
slight overall limitation of motion of the shoulder due to 
pain; however; even when pain is considered, the veteran's 
left shoulder disability is not shown to result in functional 
loss consistent with or comparable to limitation of motion of 
the left arm midway between side and shoulder level or at 
shoulder level, or favorable ankylosis of scapulohumeral 
articulation with abduction limited to 60 degrees, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for chronic tendinitis, left shoulder 
(non-dominant), rotator cuff and bicipital (left shoulder 
disability), have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5200, 
5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In the instant case, the record reflects that VA has made 
reasonable efforts to notify the veteran of the information 
and medical and lay evidence necessary to substantiate her 
claim.  In a June 2003 letter, VA informed the veteran and 
her representative of the evidence necessary to substantiate 
a claim for service connection.  Specifically, the letter 
asked the veteran to submit any additional medical treatment 
that she received for her injury since her discharge from 
service.  Additionally, the veteran was provided with a copy 
of the appealed March 1998 rating decision, the June 1998 
Statement of the Case, subsequent Supplemental Statements of 
the Case and the April 2000, June 2003 and June 2004 Board 
Remands.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  Specifically, the 
documents contained the pertinent provisions of the VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Part 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and her representative of the evidence she was 
responsible for submitting and what evidence VA would obtain 
on her behalf.  Specifically, the June 2003 letter asked the 
veteran to identify the name and address of any person, 
agency, or company that has records pertinent to her claim, 
including medical records, so that VA could obtain those 
records.  The letter also asked the veteran to inform VA of 
any additional information or evidence that might help 
support her claim.  Additionally, the letter informed the 
veteran that VA would obtain relevant records, including 
medical and employment records and records from any federal 
agencies.  Furthermore, the letter informed the veteran that 
it is her responsibility to ensure that VA receives all the 
evidence necessary to support her claim.  Additionally, in 
October 2004, VA provided the veteran with another 
opportunity to submit additional evidence concerning her 
appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the enactment of 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the June 2003 letter, along with the 
above-mentioned correspondences, and subsequently re-
adjudicated her claim in December 2003 and July 2004.  Hence, 
any defect with respect to the VCAA notice requirement was 
harmless error.  Moreover, because the content requirements 
of a VCAA notice have been satisfied, any error created by 
not providing a single notice to the veteran covering all 
content requirements is harmless error.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's partial service records, VA medical examination 
reports and assertions made by the veteran in support of her 
claim.  In this regard, the Board observes that all available 
service medical records have been obtained.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of her claim poses no 
risk of prejudice to the veteran.  See Bernard, 4 Vet. App. 
at 394.  

Factual Background

At a general VA examination performed in July 1997, the 
veteran complained of left shoulder pain that increases with 
seasonal changes.  Physical examination revealed full range 
of motion of both upper and lower extremities without 
swelling, atrophy, or tenderness; 5/5 motor strength 
globally; good coordination; and brisk and symmetric 
reflexes.  The examiner noted that the veteran had pain at 
the insertion of her left biceps tendon.  The diagnosis was 
left biceps tendonitis, rule out rotator cuff injury. 

At a July 1997 VA examination specific to the joints, 
physical examination revealed a moderate degree of diffuse 
tenderness over the left acromioclavicular joint.  There was 
no evidence of joint swelling.  The results of range of 
motion studies of the left shoulder were as follows: 
abduction was to 140 degrees, lacking 30 degrees; forward 
flexion was 90 degrees, lacking 70 degrees; adduction was 50 
degrees and extension was 50 degrees, both within normal 
limits; both internal and external rotation were 90 degrees.  
The examiner noted that he had reviewed X-rays of the 
veteran's left shoulder that day.  The X-rays were not 
associated with the record.  The diagnosis was chronic 
tendonitis of the left shoulder.

A November 2002 VA examination specific to the joints 
reported that the veteran continues to note pain involving 
the left shoulder, and that this occurs 5 to 6 times per 
month, and lasts approximately 2 days.  The veteran reported 
that her shoulder is stiff and that the left arm is weaker 
than the right.  She also reported fatigability of the 
muscles and lack of endurance with difficulty performing 
overhead activities.  She stated that it is weather dependent 
with increasing symptoms in cold and damp weather.  She also 
stated that she frequently ices her shoulder, which helps, 
and noted swelling over the posterior aspect of the left 
shoulder.  She is independent with activities of daily 
living.

The veteran stated that she works in a restaurant and has 
increased pain at the end of the day, and that she has lost 
approximately 2 days of work this past year due to shoulder 
pain.  She was previously a professional cheerleader but has 
been unable to do this due to her shoulder.  

The examiner noted no history of dislocation of the shoulder 
and no evidence of inflammatory arthritis.  Physical 
examination revealed moderate tenderness over the left AC 
(acromioclavicular) joint with no swelling.  Range of motion 
of the left shoulder was as follows: forward flexion of 130 
degrees, lacking 30 degrees; abduction of 120 degrees, 
lacking 40 degrees; adduction of 50 degrees and extension of 
50 degrees; and internal and external rotation of 90 degrees 
each.  The veteran had increased pain with repetitive forward 
flexion and supination of the left shoulder extremity.  
Yergason test was positive.  She had mild weakness about the 
left shoulder with abduction, forward flexion and external 
rotation, graded 4/5.  She had increased pain with resisted 
shoulder abduction.  Deep tendon reflexes were 2+, equal and 
symmetric at the biceps, triceps and brachioradials.  

The examiner reported that previous X-rays showed an oval 
area of density beneath the mid clavicle, thought to be soft 
tissue calcification or artifact.  The examiner then assessed 
the veteran with chronic tendonitis, left shoulder, rotator 
cuff and bicipital.  The examiner added that the claims file 
had been reviewed, and that the veteran had increased pain 
with repetitive motion about the shoulder with her strength 
remaining consistent at 4/5, and that she was right-hand 
dominant.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  Where the Rating Schedule does 
not provide a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's chronic tendinitis, left shoulder (non-
dominant), rotator cuff and bicipital, is currently evaluated 
as 10 percent disabling under Diagnostic Code 5203-5019, 
38 C.F.R. § 4.71a (2004).  The Board notes that the veteran 
has been evaluated under this diagnostic code by analogy.  38 
C.F.R. § 4.20 (2004).  

Pursuant to Diagnostic Code 5203, the following evaluations 
are assignable for impairment of the clavicle or scapula: 20 
percent for dislocation, or nonunion with loose movement; and 
10 percent for nonunion without loose movement, or malunion.  
The Diagnostic Code also provides for a rating based on 
impairment of function of the contiguous joint.

Pursuant to Diagnostic Code 5019, bursitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 126.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's left shoulder disability 
warrants a rating greater than 10 percent.  In this regard, 
the Board observes that the record does not indicate that she 
has malunion or nonunion of the clavicle or scapula.  
Additionally, although her disability is productive of 
intermittent pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the normal 
range of motion findings in both VA examination reports of 
record, which are consistent with a noncompensable evaluation 
under Diagnostic Codes 5200 and 5201, a rating greater than 
10 percent is not appropriate.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left shoulder disability.  
However, because the evidence shows that the veteran does not 
have favorable ankylosis of scapulohumeral articulation with 
abduction to 60 degrees, limitation of motion of the arm at 
shoulder level or midway between side and shoulder level, 
recurrent dislocation of the humerus at the scapulohumeral 
joint or malunion of the humerus, a rating greater than 10 
percent under Diagnostic Code 5200, 5201 or 5202 is not 
warranted.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's chronic tendinitis, rotator cuff 
and bicipital (left shoulder disability), was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Furthermore, the Board has considered whether the veteran's 
left shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
left shoulder disability.


ORDER

An initial disability rating in excess of 10 percent for 
chronic tendinitis, left shoulder (non-dominant), rotator 
cuff and bicipital (left shoulder disability), is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



